Case 2:20-mj-16096-ARM Documenté6 Filed 09/23/20 Page 1 of 1 PagelD: 6

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA ; MAGISTRATE NO.: a0- )bO04b

V. CRIMINAL ACTION

ORDER OF RELEASE
Russell Rogers

The Court orders the defendant is ordered released on a personal recognizance bond with
the following bail conditions:

“) Reporting. as directed, to U.S. Pretrial Services;

() Substance Abuse testing/treatment, as directed by U.S. Pretrial Services;

( ) Mental Health testing/treatment as directed by U.S. Pretrial Services:

V) The defendant shall appear at all future court proceedings:

( ) Other:

 

/s/ Russell Rogers 9/23/20
DEFENDANT DATE

 

It is further ORDERED that the defendant be fur nished with a copy of this order anda notice
of the penalties applicable to violation of conditions of release,

Md Phe
ANTHONY R/MAUTONE
U.S. MAGISTRATE JUDGE

Gf as JO
DATE °”

   

 
